Bralet, J.
The indictment charged that in violation of R. L. c. 212, § 15, the defendant with intent, to procure the miscarriage of Irene A. Richardson did unlawfully use some unlawful means with said intent, and that in consequence of the use by him of said unlawful means the said Irene A. Richardson died. A verdict of guilty having been returned, the case is here on the defendant’s exceptions to the admission of evidence, the form of questions, the manner of conducting the trial, the overruling of a motion to strike out a portion of the evidence, to the refusal of his requests and to the denial of a motion for a new trial.
While at common law dying declarations of a deceased person were confined to prosecutions for homicide, the St. of 1889, c. 100, now R. L. c. 175, § 65, makes such declarations admissible in the prosecution of the crime for which the defendant is indicted. Thayer v. Lombard, 165 Mass. 174. Commonwealth v. Bishop, 165 Mass. 148, 152. Commonwealth v. Thompson, 159 Mass. 56. Commonwealth v. Homer, 153 Mass. 343. It is, however, necessary before such declarations can be admitted that the presiding judge must be satisfied of the declarant’s belief in the - certainty of approaching death, and that the statements made are material and relevant to the issue on *236trial. Commonwealth v. Brewer, 164 Mass. 577. Commonwealth v. Bishop, 165 Mass. 148, 152. The preliminary inquiry made in the absence of the jury abundantly showed and the judge by admitting the evidence found that the decedent realized that all hope of recovery was gone, and the fact that she held up her right hand and repeated to one of the attending physicians “I say this realizing I am about to die and this is true, so help me God,” did not render her declaration that he performed the operation merely a statement under oath and hence, as the defendant contends, inadmissible as hearsay. Rex v. Woodcock, 2 Leach Crown Law, 563. It is true that she made contradictory statements as to the person responsible for her pregnancy but the change of names in the accusation went to the weight and not to the competency of the evidence when submitted to the jury. Commonwealth v. Cooper, 5 Allen, 495. Commonwealth v. Roberts, 108 Mass. 296. Commonwealth v. Brewer, 164 Mass. 577. And. her declarations, having been properly admitted, were left for the jury’s consideration under full and suitable instructions. Commonwealth v. Bishop, 165 Mass. 148. Commonwealth v. Robinson, 146 Mass. 571, 580, 581.
This evidence, when coupled with the testimony of the doctors describing her symptoms and giving their opinion as to the cause of death and the uncontradicted evidence showing the location of the defendant’s office and his name as a practicing physician which corresponded with the description given by the declarant, was sufficient unless controlled to warrant the jury in finding that the decedent died as the result of an abortion unlawfully performed by the defendant, who afterwards treated her at the house of Mrs. Hansen. Commonwealth v. Lucas, 158 Mass. 81, 83.
The prosecuting officer having called Mrs. Hansen as a witness, exceptions to her testimony are presented and urged in various forms. The witness was the nurse to whom the decedent declared she had been sent immediately after the operation, and in whose care she remained until removed to the hospital where she died. If believed by the jury, she received and cared for the decedent in response to a call over the telephone “from Dr. Turner” who said “I am Dr. Turner that you spoke to a few months ago . . . and then he asked me if I had any rooms vacant, and I said, ‘Yes.’ He said, ‘I am sending over a girl roomer. Would you take care *237of her until I see you?”’ and that while at her house he attended the decedent as a patient.
It is plain that the defendant’s exceptions to the admission of this evidence from which the jury, rejecting other parts of her testimony, could say that the defendant was the guilty operator, are not well taken.
The issue of the defendant’s identity was material, and when confronted with the defendant, the witness having denied that he was the doctor who telephoned or visited the house, the Commonwealth, after calling her attention thereto, was properly permitted to show previous contradictory or inconsistent statements made to police officers in which she stated that the defendant was the person with whom she dealt, and that at the first trial she testified that the doctor who called at the house “looked like the defendant.” The evidence of a police officer also tending to identify her as the woman seen talking in the street with the defendant after the operation had been performed was admissible. Whatever uncertainty in identification he may have shown on cross-examination or however limited his opportunities for observation may have been, affected the weight, but not the competency of his evidence. R. L. c. 175, § 24. Brooks v. Weeks, 121 Mass. 433. Commonwealth v. Richmond, 207 Mass. 240, 245. The judge moreover told the jury when this evidence was offered, and later in full instructions, that such evidence although discrediting the witness was not to be considered as proof of the defendant’s guilt. Donaldson v. New York, New Haven, & Hartford Railroad, 188 Mass. 484, 486.
The defendant also excepted to the form of very many of the questions, contending that they were leading, and that the witness, although called by the prosecuting officer, was being constantly cross-examined in accordance with his opening to the jury, that “we will call the nurse and put her on the stand in the course of the trial” and the “government anticipates difficulty in getting the truth from this woman.” The record however fails to show that any exception was taken to the opening and, the judge having cautioned the jury that anything then said could have no effect as evidence and should be disregarded, it must be assumed that his instructions were followed. Commonwealth v. Poisson, 157 Mass. 510, 512, 513. It is settled that the extent to *238which a party should be permitted to cross-examine or lead his own witness must be left very largely to the sound discretion of the presiding judge. Jennings v. Rooney, 183 Mass. 577, 579, and cases cited. Commonwealth v. Johnson, 188 Mass. 382, 385, 386, and cases cited. And we cannot say that the judge’s discretion appears to have been so exercised as manifestly to have prejudiced the defendant, although if he had been more stringent no-ground for criticism could have been justly suggested.
The jury furthermore were instructed to disregard Mrs. Hansen’s entire evidence unless they were satisfied of the defendant’s identity beyond reasonable doubt, and for reasons-previously stated the defendant’s motion to have all her evidence-stricken out and withdrawn from the jury could not have been granted.
The motion that a verdict be ordered for the defendant the-judge also rightly denied. If the jury, who alone were to pass upon the question, accepted the dying statements of the declarant, whose evidence, she not being an accomplice, needed no-corroboration, there was evidence as we have said for their consideration that the defendant performed the operation. Commonwealth v. Follansbee, 155 Mass. 274, 277. Commonwealth v. Hollis, 170 Mass. 433, 436.
The requests for rulings were refused properly. The first, second, third, fourth, sixth and seventh rulings requested require no comment as they are covered by the discussion of the admissibility of the evidence. The fifth called for instructions on a portion only of the evidence which the judge was not required to give. Towne v. Fiske, 127 Mass. 125.
A new trial having been moved for, it was for the judge to determine whether it should be granted on the alleged ground that the testimony of Mrs. Hansen, the Commonwealth’s witness, after the prosecuting officer with knowledge of her testimony at the former trial had stated to the jury in his opening “that the government anticipates difficulty in getting the truth from this woman,” was improperly admitted, and because after calling her he had argued to the jury in closing, “that she was an abortionist nurse.” Cunningham v. Magoun, 18 Pick. 13, 15. Nor can the decision denying the motion be reviewed on exceptions. Lopes v. Connolly, 210 Mass. 487, 495, 496.
*239We have considered all of the voluminous exceptions and, not being able to discover any material error of law, the order must be

Exceptions overruled.